Case 8:18-cv-00201-JLS-KES Document 85 Filed 11/14/19 Page 1 of 2 Page ID #:2005



    1   Jeffrey L. Fazio (146043) (jlf@fazmiclaw.com)
        Dina E. Micheletti (184141) (dem@fazmiclaw.com)
    2   FAZIO | MICHELETTI LLP
        1111 Broadway, Suite 400
    3   Oakland, CA 94607
        T: 925-543-2555
    4   F: 925-369-0344
    5   Louis R. (Skip) Miller (54141) (smiller@millerbarondess.com)
        Amnon Z. Siegel (234981) (asiegel@millerbarondess.com)
    6   Casey B. Sypek (291214) (csypek@millerbarondess.com)
        MILLER BARONDESS, LLP
    7   1999 Avenue of the Stars, Suite 1000
        Los Angeles, California 90067
    8   T: (310) 552-4400
        F: (310) 552-8400
    9
        Interim Co-Lead Class Counsel
  10
                           UNITED STATES DISTRICT COURT
  11
                         CENTRAL DISTRICT OF CALIFORNIA
  12
  13    REMY McCARTHY, et al.,                     No. 8:18-cv-00201-JLS-KES
  14                   Plaintiffs,
                                                   NOTICE OF MOTION FOR
  15                                               ORDER ESTABLISHING
                v.                                 DOCUMENT-PRODUCTION
  16                                               SCHEDULE
  17    TOYOTA MOTOR                               DATE:
        CORPORATION, et al.,                       TIME:
  18                                               PLACE: Telephonic
                      Defendants.                  Hon. Karen E. Scott
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:18-cv-00201-JLS-KES Document 85 Filed 11/14/19 Page 2 of 2 Page ID #:2006




    1        PLEASE TAKE NOTICE that at 9:30 a.m. on November , 2019, or
    2   as soon thereafter as the matter may be heard by the Honorable Karen
    3   E. Scott by way of a telephonic hearing, Plaintiffs in the above-titled
    4   action will and hereby do move the Court for an order establishing a
    5   schedule for the production of documents Plaintiffs have requested via
    6   formal discovery propounded on Defendants Toyota Motor Corporation
    7   and Toyota Motor Sales, U.S.A., Inc.
    8        This motion is based on this Notice of Motion, the accompanying
    9   letter brief, any of the evidence on file with the Court and/or may be
  10    presented in support of the motion during the hearing, and on such other
  11    written and oral argument presented to the Court.
  12    DATED: November 14, 2019 Respectfully Submitted,
  13
                                     by    /s/ Jeffrey L. Fazio
  14                                              Jeffrey L. Fazio
  15                                 Jeffrey L. Fazio (146043)
                                     Dina E. Micheletti (184141)
  16                                 FAZIO | MICHELETTI LLP
                                     2410 Camino Ramon, Suite 315
  17                                 San Ramon, CA 94583
                                     T: 925-543-2555
  18                                 F: 925-369-0344
  19                                 by    /s/ Amnon Z. Siegel
                                                 Amnon Z. Siegel
  20
  21                                 Louis R. (Skip) Miller (54141)
                                     Amnon Z. Siegel (234981)
  22                                 Casey B. Sypek (291214)
                                     MILLER BARONDESS, LLP
  23                                 1999 Avenue of the Stars, Suite 1000
                                     Los Angeles, California 90067
  24                                 T: (310) 552-4400
                                     F: (310) 552-8400
  25
                                     Interim Co-Lead Class Counsel
  26
  27
  28
                                             -1-
             NOTICE OF MOTION FOR ORDER ESTABLISHING DOCUMENT-PRODUCTION SCHEDULE
